Case 1:16-cv-04978-ERK-CLP Document 44-9 Filed 11/19/18 Page 1 of 1 PageID #: 585



                                    Certificate of Service

          I, Daniel S. Blinn, an attorney duly licensed to practice law in the State of

  New York, hereby state the following under penalty of perjury that the following is

  true:

          I am not a named party to the action, am over 18 years of age, and reside in

  New York, New York.

          That on November 18, 2018, I served the foregoing documents by depositing a

  true copy thereof enclosed in a post-paid wrapper, in an official depository under the

  exclusive care and custody of the U.S. Postal Service within New York State, via

  United States First Class Mail addressed to each of the following persons at the last

  known address set forth after each name:

          Showroom Auto, LLC
          42-08 35th Ave
          Long Island City, NY 11101

          Ira B. Pollack, Esq.
          Ira B. Pollack & Associates, PLLC
          118-35 Queens Blvd, 9th Floor
          Forest Hills NY, 11375

          Steven M. Coren, Esq.
          Coren Law Group P.C.
          225 Union Street
          Brooklyn, NY 11231

  Dated:        New York, New York
                November 18, 2018


                                                         /s/ Daniel S. Blinn
                                                         Daniel S. Blinn
